Case 1-18-45836-ess Doc 30 Filed 02/12/19 Entered 02/12/19 10:12:53

MULTUM ALCO LAE TCC COmC chit h ge (3) me ection

Debtor 4 Martha Perdomo

Firet Name Middle Name Las! Name

Debtor 2
(Spouse, if fling) Firct Name Middle Name Last Name

 

 

United Slates Bankruntey Court far the: Eastarn District of New York

Case number \% ~ Uy 5% 3 6

, Check if this is an
(lf known)

 

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt oarte

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for suppiying correct Information.
Using the property you listed on Schedule A/B: Property (Official Form 108A/B) as your source, list the property that you claim as exempt. if mere

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. Gn the top of any additional pages, write
your name and case number (if known).

 

 

For each Item of property you claim as exempt, you must specify tha amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to racelve certaln benefits, and tax-exempt
totirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of falr market value under a law that
timits the exemption to a particular dollar amount and tha value of the property Is determined to exceed that amount, your exemption
would be |Imited to tha applicable statutory amount.

EEE taentity the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check ane only, evan if your spouse is filing with you.

C) You are claiming state and federal nonbanlsuptcy exemptions. 11 U.S.C. § 522(b)(3)
(4 You are claiming federal exemptions. 11 U.S.C. § 522(b}(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Roane ee

oe

      

Se He

 

 

 

i 11 U.S.C. § 522(d)(1
a ssatiation: 192-14 Horace Harding Exp -_¢ 833,766 3 _ 23,675.00 M1US.C.§ S220)(t)
Line from (100% of fair market value, up to
Schedule AB: 1.1 any applicable statutory fmit
Brief . 40.575.
description, 201SGadilacsTS4 5 10,575.00 qs 3,775.00 td Ria |

 

Line from 34 L) 100% of fair market value, up to

 

 

 

Schedule AB: ~~ ceecsea eens cuneennanaeee OY AppHICabIE statutory WAL mm
Brief : Furniture & appliances § 2480 dg 20 1U.8.0§ 520)
escription: - OO !
i Line from CQ) 100% of fair market value, up to
i Schedule A/B: ®1 any applicable statutory limit

 

| 3. Are you claiming a homesiead exemption of more than $160,375?

(Subject to adjustment on 4/01/19 and every 3 years after that far cases filed on or after the date of adjustment.)

i No

CJ Yes. Rid you acquire the property covered by the exemption within 1,245 days before you filed this case?

tL] No :
ee

 

 

Official Form 106C Schedule C: The Property You Claim as Exempt 23
Case 1-18-45836-ess Doc 30 Filed 02/12/19 Entered 02/12/19 10:12:53

Debtor 1 Case number (ifArovn)

 

First Name: Middls Nema LastName

 

fuga Additional Pago

      

 

 

 

 

 

 

 

 

 

 

    

 

   

 

   

   

 

 

 

 

 

 

 

 

 

| Brief on = Lvandcomputers —g 1,500.00 yg 1800 Huse asm
i lescriptlon:
Line from 7A C1 100% of fair market value, up to
Schedule A/S: any applicable statutory limit —— —.:
Geccripion, =v@ryay clothes 420.00 Ys 420.00 Syspsemyy
Line fem 1441 LJ] 100% of fair market value, up to
Schedule 4a: —— any applicable statutory limit
Bret Everyday jewelry § 120.00 » 5 420.00 USC, § s22Kd}(a)
i eschiption: A
Line from 42.4 C1 400% of fair market value, up to
Schedule AB: ——— any applicable statutory limit
Bet 4 Cash 5 70.00 w $ 70.00 11.8.6, § 52205} "
i escription: :
Line from 16.1 L] 100% of fair market value, up to
Schedule A/G: _ _ any applicable statuto limit — :
ae ti Checking Chase Account g 1,460.00 $1,460.00 14 USC. § 522(0)(5)
escrption, § ———___ Le — Leu. Wu —
Line from 174 QC) 100% of fair market value, up ta
Schedule AB: ———— any applicable statutory limit t
Brief Checking Chase Account 170.00 gm, 170.00 11US.0. § 52240100)
i description; = ©§ ——————_——__ ee ae
Line from 472 CJ 100% of fair market value, up to
Schedule AfBe any applicable statutory limit
Brief wt Perdomo V. Jewel Ave LLC - "34 37 y Os 11U.8.6. § S20) 1)0} Wilde on fty
esciption, = =§ ———_———————— _ —_
Line from 331 F,100% of fair market value, upto
Schedule A/B: . ___.AY Bpplicable statutory limit |.
* Brief
: description: § Os —
Line from [CD 400% of fair market value, up to
: Schedule AB: ————- any applicable statutery limit
> Ble
desortion: § Lg |
| Line from {3 100% of fair market value, up to : ‘
| Schedyle 4/8; ——— any applicable statutory timit |
Brief . :
description: $ Os
: Line fom (100% of fair market value, up ta
Schedule AB: any applicable statutory ilmit
: Brief
»  daseription: $ Cig OT
Line from (J 100% of fair market value, up to
Schedule 4/3: ——— any applicable statutory limit
Brief .
description: § oF — a
Line fom 1) i00% of falr market value, up to
Schedule ANB. any applicable statutory limit

Official Form 108C Schedule C: Tha Property You Clalm as Exempt 24
